Citation Nr: 0308721	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, with arthritis, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, with arthritis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had approximately 27 years of active duty service 
and retired in June 1981.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2000, the Board 
rendered a decision on the issues noted on the title page.  
In June 2001, pursuant to a Motion for Remand, the U.S. Court 
of Appeals for Veterans Claims vacated and remanded the 
issues noted on the title page (among other issues, which 
were addressed in an April 2002 Board decision).  The June 
2001 Motion also noted that the Board in December 2000 had 
remanded the issues of entitlement to service connection for 
skin and lung disorders.  Therefore, those issues are not 
ripe for appeal.  Thus, the only issues which must be 
addressed at this time are those noted on the title page of 
this decision.  The RO is directed to review the December 
2000 decision with regard to the development required for 
issues addressing whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin condition, and the issue of entitlement 
to service connection for a lung condition.      


REMAND

In March 2002, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the 
Board conducted additional development.  The Board notified 
the veteran of the information which was gathered by the 
Board's development, as required under 38 C.F.R. § 20.903 
(2002).  On May 1, 2003, however, the U.S. Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003).  Therefore, the Board may not address the 
issues without first remanding the matter to the RO for 
appropriate consideration.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should review the evidence of 
record and adjudicate the issues on 
appeal.  The RO should ensure that all 
action necessary under the Veterans 
Claims Assistance Act of 2000 (VCAA) 
concerning the duty to notify and assist 
the veteran are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A and  5107 
(West 2002).  This includes notification 
of the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the veteran must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




